Citation Nr: 0941035	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The issue of entitlement to service connection for a 
respiratory disorder, to include as secondary to asbestos 
exposure, is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hearing loss is 
related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's bilateral hearing loss claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, multiple letters dated in August 2006 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.

In a June 2007 appeal to the Board, the Veteran stated that 
he had been treated by a private physician for hearing loss 
in 1977.  The Veteran enclosed a consent to release 
information form for this private physician, but the form did 
not include the physician's street address.  In June 2007, 
the RO sent a letter to the Veteran stating that the complete 
mailing address for the private physician was required.  The 
Veteran was asked to complete and return a new consent to 
release information form with this information.  The Veteran 
never responded to this letter.  An October 2007 search by 
the RO failed to locate any person with the physician's name 
in the town identified by the Veteran.  "[T]he duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the Veteran was notified that 
further information was required before an attempt could be 
made to obtain the 1977 private medical records.  As the 
Veteran did not produce this information, VA was unable to 
make an attempt to obtain the records with the information 
available and therefore, the duty to assist has been 
satisfied with regard to this evidence.

A VA examination was provided to the Veteran in connection 
with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of hearing loss.

After separation from military service, an October 2006 VA 
audiological examination report stated that the Veteran's 
claims file had been reviewed.  The Veteran reported a 
history of exposure to jet engine noise during military 
service, as well as post-service occupational noise exposure.  
On audiological examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
55
70
LEFT
5
10
15
45
55

Using the Maryland CNC word list, speech recognition was 94 
percent in the right ear and 96 percent in the left ear.  
Accordingly, bilateral hearing is currently shown loss for VA 
purposes.  38 C.F.R. § 3.385.  The examiner stated that the 
Veteran's

exposure to high risk noise in the 
military without the use of hearing 
protection more often than not will be a 
factor giving rise to a high frequency 
sensorineural [hearing loss].  However, 
his time in the military was limited to 
four years and these exposures somewhat 
limited as his work area was occasionally 
near aircraft engines.  Post military 
noise exposure was present and more 
likely than not the major factor in his 
hearing status revealed on today's 
examination.  These findings, more likely 
than not define a [V]eteran with the 
early signs of a noise related hearing 
loss. . . . In summary, these findings do 
not support a claim for hearing loss.

The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hearing loss is 
related to military service.  The Veteran's service treatment 
records are negative for any complaints or diagnosis of 
hearing loss.  While the Veteran has a current diagnosis of 
hearing loss, there is no medical evidence of record that 
this diagnosis was made prior to October 2006, approximately 
33 years after separation from military service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In addition, there is no medical evidence of record that 
relates the Veteran's currently diagnosed bilateral hearing 
loss to military service.  The only medical evidence of 
record which comments on the etiology of the Veteran's 
currently diagnosed bilateral hearing loss is the October 
2006 VA audiological examination report.  That report stated 
that the Veteran's currently diagnosed hearing loss was most 
likely related to post-service noise exposure and noted that 
testing showed that the Veteran's hearing loss was in an 
"early" period.  Such an opinion does not support a finding 
that the currently diagnosed bilateral hearing loss began 33 
years ago.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed bilateral hearing loss is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran is not competent to make a 
determination that his currently diagnosed bilateral hearing 
loss is related to military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
bilateral hearing loss to military service.  As such, service 
connection for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed bilateral hearing loss to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.  The 
Veteran's service personnel records show that he served 
aboard the USS SARATOGA (CV-60) from December 1969 through 
December 1972.  Throughout the entire duration of this 
service, the Veteran was rated as a Shipfitter or a Hull 
Maintenance Technician.  Both of these ratings are consistent 
with exposure to asbestos.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 9(f).

An April 2005 private medical report stated that the Veteran 
had "bilateral calcific pleural plaqueing."  The private 
physician stated that "[p]leural thickening such as this is 
almost always a result of asbestos-related pleural hyalosis, 
which is a benign condition compatible only with asbestos 
exposure."

An August 2005 private computed tomography report stated that 
on views of the Veteran's chest, "[b]ilateral calcified and 
noncalcified flat pleural plaques are evident. . . . These 
may represent asbestos related pleural disease."  The 
impression was stable appearing calcified and noncalcified 
pleural plaques.

A March 2006 VA radiographic report stated that the Veteran 
was newly diagnosed with asbestosis.  On views of the 
Veteran's chest, no respiratory abnormalities were noted.

A November 2006 VA respiratory examination report stated that 
the Veteran's claims file had been reviewed.  After a review 
of the Veteran's reported history and a physical examination, 
the impression was "[p]ossible asbestosis which is possibly 
related to his service in boiler room area of the ship."  
However, the examiner then stated that the Veteran

had pulmonary function testing today and 
the report is [forced expiratory volume 
in one second (FEV1)] and [forced vital 
capacity] are reduced and lung volumes 
are normal, thus there is no obstruction 
or restriction.  The decrease of FEV1 and 
[forced expiratory capacity] are likely 
due to body habitus.  It is not as likely 
as not that he has a respiratory problem 
caused by his military service.

As noted above, the evidence of record indicates that the 
Veteran may have been exposed to asbestos during military 
service and has pleural plaqueing that is caused by asbestos.  
However, the medical evidence of record does not clearly 
indicate whether this pleural plaqueing is a disability for 
VA purposes.  The April 2005 private medical report which 
first reported the findings characterized the disorder as "a 
benign condition."  In addition, while the November 2006 VA 
respiratory examination report gave an impression of 
"[p]ossible asbestosis" the report also stated that the any 
respiratory symptoms present were not related to these 
findings.  The Board therefore concludes that an additional 
VA examination is needed to determine whether the Veteran has 
a current asbestos-related respiratory disorder for VA 
purposes.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any respiratory disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any respiratory 
disorder found is related to the 
Veteran's period of military service, 
to include as due to any in-service 
asbestos exposure.  Specifically, the 
examiner must state whether the medical 
testing shows findings consistent with 
asbestos exposure.  If so, the examiner 
must also state whether these findings 
are non-disabling, constitute a 
disability on their own, or contribute 
to or aggravate an independent 
respiratory disorder.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	After completing the above actions, the 
RO must readjudicate the Veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


